Title: To James Madison from Richard Cutts, 30 June 1806
From: Cutts, Richard
To: Madison, James



Dr Sir,
Saco June 30th. 1806.

I am desired by the friends of Mr. John H Andrews the Son in Law of Colo. Hitchborn to recommend him as a suitable person to be appointed Consul at the Havanna  tis said the present Consul has returned to the United States & is about to resign.  Mr. Andrews has resided some time past at the Havanna, as a Merchant, holds a fair character & is beloved by his Countrymen.  I am not personally acquainted with Mr. Andrews.  The above is from a Friend.  I am told that he speaks & writes French perfectly & Spanish very well-
We are anxious to hear from the British & Spanish Cabinets through the Medium of Washington.  All is peace & quietness here.  No division among the Republicans.  We are suffering with a severe drought.  The crop of hay is cut short one half.  Remember me affectionately to Mrs Madison, & believe me to be with sentiments of respect & esteem yr Hb. Servt.

Rich Cutts

